UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4227


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTOINE JERAMINE WALLACE, a/k/a Antoine Vermaine Wallace,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00201-RDB-1)


Submitted:    December 16, 2009             Decided:   January 11, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Bonnie S. Greenberg, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antoine Jeramine Wallace appeals his conviction by a

jury of one count of bank robbery in violation of 18 U.S.C. §

2113(a), (f) (2006), and his 216 month sentence of imprisonment.

We affirm.

               We    review       de   novo    the    district    court’s       denial   of

Wallace’s      motion       for    self-representation.            United       States   v.

Singleton, 107 F.3d 1091, 1097 n.3 (4th Cir. 1997).                         To properly

exercise       the    right       to     self-representation,       the     defendant’s

request    must       be:     “(1)     clear    and    unequivocal;       (2)    knowing,

intelligent, and voluntary; and (3) timely.”                        United States v.

Bush, 404 F.3d 263, 271 (4th Cir. 2005).                      A defendant cannot use

the right to self-representation as a means to delay the trial.

Id. at 272.

               On appeal, Wallace contends that his assertion of his

right     to    self-representation             was    knowing,    intelligent,          and

voluntary, claiming that, unlike the defendant in Bush, he was

psychologically         capable          of   making    the   decision      to    proceed

without    counsel,         and    was    prepared     to   represent   himself.          We

agree with the district court that Wallace’s request for self-

representation, made for the first time on the morning of trial,

was neither clear and unequivocal nor timely.                           See Bush, 404

F.3d at 271.          Thus, the district court did not err in denying

Wallace’s motion for self-representation.

                                               2
               Wallace next argues that the district court erred in

considering the charging papers from the state district court to

determine whether his previous conviction for assault in the

state circuit court was a crime of violence as defined by U.S.

Sentencing       Guidelines      Manual    (“USSG”)      § 4B1.2      (2007).       He

asserts that the district court charging papers for the assault

offense    are    not   approved     documents        under   Shepard       v.   United

States, 544 U.S. 13, 20-21 (2005).                However, our review of the

record convinces us that the district court correctly found the

state circuit court proceeded on the district court charging

documents.        See   Md.   R.   Crim.   P.    4-201(b),     (c)(3)    (providing

statement of charges constitutes charging document in district

court;    in    circuit   court,     offense     may    be    tried    on    charging

document       from   district     court);      see    also   United     States      v.

Kirksey, 138 F.3d 120, 126 (4th Cir. 1998) (holding that, under

Maryland law, affidavit setting forth facts for probable cause,

required by Md. R. Crim. P. 211(b), is part of charging papers).

Therefore, those documents were properly considered in assessing

whether Wallace’s assault conviction was a crime of violence.

See United States v. Simms, 441 F.3d 313, 316 (4th Cir. 2006)

(holding that, under Shepard, Maryland application for statement

of charges is properly considered part of charging document).




                                           3
Thus, the district court did not err by considering the state

district court charging papers. *

                 Wallace further contends that the facts that form the

basis of his assault conviction do not necessarily indicate that

the assault was a crime of violence.                      However, based on the

facts presented in the charging document, one of the elements of

Wallace’s assault conviction involved the use, attempted use, or

threatened         use   of    physical    force    against    the    victim.         USSG

§ 4B1.2.           As a result, the district court properly determined

that       the   previous     assault     conviction     constituted        a    crime    of

violence and did not err in finding that Wallace was a career

offender subject to an enhanced sentence.

                 Accordingly,       we    affirm    Wallace’s        conviction          and

sentence.          We dispense with oral argument because the facts and

legal       contentions       are   adequately      presented    in    the        material

before       the    court     and   argument     would   not   aid    the       decisional

process.

                                                                                  AFFIRMED

       *
       Our recent decision in United States v. Harcum, __ F.3d
__, 2009 WL 3834401 (4th Cir. Nov. 17, 2009) (No. 07-4890), does
not alter this result. In Harcum, an information was issued for
proceedings in the Maryland circuit court, and thus became the
“charging document” for Shepard purposes.         Therefore, the
statement of charges used in the district court was not the
charging document relevant to Harcum’s circuit court conviction,
and could not be consulted to determine whether the conviction
constituted a violent felony under 18 U.S.C. § 924(e) (2006).



                                             4